Citation Nr: 0501483	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel

INTRODUCTION

The veteran had active service from April 1946 to September 
1947.
 
The case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Additionally, the Board notes that, in March 2003, the 
veteran presented testimony before a decision review officer 
(DRO) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In an April 1991 decision, the Board denied entitlement 
to service connection for PTSD.

3.  The evidence associated with the claims file since the 
April 1991 Board decision concerning the issue of service 
connection for PTSD, has not been previously considered and 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).    

2.  The evidence received since the April 1991 Board decision 
which relates to the issue of service connection for PTSD is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R.§ 3.156(a) (effective 
prior to August 29, 2001).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for PTSD was received prior to that date (in 
February 2001), those regulatory provisions do not apply.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for PTSD.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a April 
1991 decision, the Board denied the veteran's claim seeking 
entitlement to service connection for PTSD.  This decision is 
final.  38 U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

The Board denied the veteran's claim because no evidence had 
been submitted that showed that the veteran had a diagnosis 
of PTSD. 

The evidence received since the April 1991 Board decision 
includes treatment reports from the Tuscaloosa VA Medical 
Center (VAMC) dated between July 2000 and June 2001.  A 
notation dated in January 2001 diagnosed the veteran with 
PTSD.  

In March 2003, the veteran presented testimony at a hearing 
on appeal before a VA hearing officer at the RO.  At that 
time, he reported in detail the stressful events in service 
that caused his PTSD.  

Upon a review of the evidence, the Board finds that the 
evidence received after the April 1991 Board decision 
relating to the claimed PTSD is new evidence which is not 
redundant or cumulative of other evidence previously 
considered.  As well, the Board finds that the evidence 
submitted is material as it relates to an unestablished fact 
necessary to substantiate the claim, this being a current 
diagnosis of PTSD.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for PTSD in 
that such evidence constitutes new and material evidence, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the appellant's claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

Since the claim of service connection for PTSD is reopened, 
the Board must address the merits of the appellant's claim.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Hence, this claim will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current disorder.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.




REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of 
entitlement to service connection for PTSD.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, supra.  
Where records available to the rating board do not provide 
objective or supportive evidence of the alleged in-service 
traumatic stressor, it is necessary to develop this evidence.  
Such development includes providing the stressor information 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the claimed 
stressor.  In the event that any claimed stressor can be 
verified, the remaining question of whether the veteran's 
corroborated stressor is sufficient to have resulted in a 
diagnosis of PTSD is a medical question that must be answered 
by qualified medical personnel.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Therefore if the veteran's claimed stressor 
is verified, the Board finds that the veteran must be given 
the benefit of a VA medical examination that includes a 
medical opinion of the etiology of the claimed disorder, and 
takes into account all the medical evidence of record.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
PTSD since April 1991, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed PTSD at any VA 
Medical Center since June 2001.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2. The RO should use alternative sources 
to obtain the veteran's DA-20 and all 
personnel records, using the information 
of record and any additional information 
the veteran may provide.  Alternative 
sources should include, but not be 
limited to, methods of reconstruction of 
service records used in fire-related 
cases, and reconstruction from unit 
morning reports and unit histories.

3.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information may not be complete.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.     

4.  The RO should offer the veteran an 
opportunity to procure "buddy statements" 
from service members who may have 
witnessed the events he identifies as his 
stressors, or from individuals including 
friends or family members to whom he may 
have written letters describing the 
events or friends, family members, or 
service members with whom he may have 
described these events immediately after 
his return from active service.


5.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained 
from the veteran's service records, 
personnel records, and DA-20 the RO 
should attempt to verify the veteran's 
claimed stressors by contacting 
USASCRUR.  Following receipt of the 
report from USASCRUR and the completion 
of any additional development warranted 
or suggested by that office, the RO 
must prepare a report detailing the 
nature of any in-service stressful 
event verified by USASCRUR or other 
credible evidence.  This report is to 
be added to the claims folder.

6.  After the development described above 
has been completed, and if a verified 
stressor is found, the veteran to be 
afforded a VA psychiatric examination to 
evaluate the nature, severity, and 
etiology of the claimed PTSD.  If the 
examiner finds no such disorder, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed PTSD.  
The examiner should review all of the 
veteran's in-service and post-service 
medical records and history.  The 
specialist examining the veteran should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If so, the RO must provide the examiner 
with the report of the verified stressor 
or stressors described in paragraph 5 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  It is requested 
that the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's mental 
disorder.  The examiner should include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

7.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

8.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for PTSD.  In 
readjudicating the claim, the RO must 
take into consideration the veteran's 
(available) service records, and the 
veteran's statements, personnel records 
and DA-20.  As well, the RO must take 
into consideration the holdings in 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 
307 (1997), as well as 38 C.F.R. 
§ 3.304(f) (2004).  If the determination 
remains unfavorable in any way, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


